Citation Nr: 0914403	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
thumb disability (Bennett's fracture status post closed 
reduction and internal fixation).

2.  Entitlement to an initial compensable rating for a 
cervical spine disability (osteoarthritis).

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a coccyx fracture.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to service connection for an upper back 
disability.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for a right hip 
disability.

11. Entitlement to service connection for bilateral Achilles 
tendonitis.

12.  Entitlement to service connection for dental trauma 
(chipped tooth).

13.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to 
February 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection and 
awarded noncompensable ratings for left thumb and cervical 
spine disabilities, effective February 2, 2005, and denied 
the remaining claims on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the Veteran's service connection claims, he has 
not received any explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for the claims on appeal.  Therefore, a remand 
is required in order to allow sufficient notice to the 
Veteran.  Upon remand, the Veteran will be free to submit 
additional evidence and argument on the questions at issue.

Second, the Veteran claims that he submitted lay statements 
from Sergeants First Class J. G. and S. C. in support of his 
claims.  However, those statements are not associated with 
the claims file.  In correspondence dated in November 2004 
and September 2005, the RO requested that the servicemen 
submit lay statements in support of the Veteran's claims.  
However, in January 2006 the Veteran was notified that the 
servicemen failed to respond to the RO's requests.  
Accordingly, the Veteran should be asked to resubmit any lay 
statements in support of his claims.

Third, the Veteran asserts that his bilateral ankle 
disabilities, upper and low back disabilities, right shoulder 
disability, bilateral knee disabilities, right hip 
disabilities; coccyx fracture, bilateral hearing loss, 
bilateral Achilles tendonitis, and dental trauma are all 
related to his period of active service.

The service medical records include a January 1991 enlistment 
examination which reflects a diagnosis of mild scoliosis 
without symptoms.  In August 1994, the Veteran sustained an 
injury to his left ankle during PT.  He complained of pain, 
but there was no swelling.  In May 2000, he chipped his front 
tooth during a training exercise during which he was hit in 
the mouth by a weapon.  However, the eighth tooth was not 
displaced, was not tender or mobile, and no further treatment 
was indicated at that time.  Audiology examinations in June 
1991 indicate an early warning for decreased hearing, and in 
October 1999 indicate routine noise exposure.

The Veteran was afforded a VA examination in November 2004, 
but he contends that the claims file was unavailable.  On VA 
audiology examination in November 2004, the examiner noted 
that there were no records available for review.  In 
addition, the Veteran did not undergo a dental examination.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. (1995).  To ensure a thorough examination and 
evaluation, the Veteran's disabilities must be viewed in 
relation to their history.  38 C.F.R. § 4.1 (2008).  With 
respect to the Veteran's upper and low back disability 
claims, no examiner has yet opined as to whether the 
Veteran's scoliosis is a congenital or developmental 
disability, whether it was aggravated during the Veteran's 
service, or whether any current upper and low back 
disabilities are proximately due to or the result of 
scoliosis or his service.  Accordingly, the Board finds that 
new VA examinations are needed because the claims file was 
unavailable at the time of the previous examination and the 
examiner failed to provide any opinions or rationales 
addressing the question of the etiology of the Veteran's 
current disabilities which are necessary in order to fairly 
decide the merits of the Veteran's claims.  In this regard, 
the examiner on remand should specifically reconcile the 
opinion with the November 2004 VA examination and any 
opinions of record.

With respect to the Veteran's claims for compensable ratings 
for left thumb and cervical spine disabilities, the Board 
acknowledges that while he underwent a VA examination in 
November 2004, there may have been a significant change in 
the Veteran's disabilities since that time because of the 
length of time.  Moreover, the Board finds it significant 
that the November 2004 VA examination did not include a 
review of the Veteran's claims folder.  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Accordingly, the Board finds that new 
examinations are in order.

Finally, with regard to the issue of entitlement to a 10 
percent rating based upon multiple, noncompensable service-
connected disabilities, that claim is inextricably 
intertwined with the claims being remanded.  The resolution 
of those claims might have bearing upon the claim regarding 
whether the Veteran is entitled to a separate 10 percent 
rating for noncompensable service-connected disabilities.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claims currently on appeal is to defer 
adjudication of the claims on appeal pending the adjudication 
of the inextricably intertwined claims.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran resubmit lay 
statements from J. G. and C. S. in support 
of his claims.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left thumb disability (Bennett's 
fracture status post closed reduction and 
internal fixation).  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Provide ranges of motion of the 
left thumb in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  The 
examiner should also opine as to 
whether the Veteran's left thumb 
disability clearly interferes with his 
normal employability.

(c)  Describe any neurological 
impairment resulting from the spinal 
disability.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected cervical spine disability 
(osteoarthritis).  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a).  Provide ranges of motion of the 
cervical spine and state whether or not 
ankylosis is shown.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  The 
examiner should also opine as to 
whether the Veteran's cervical spine 
disability clearly interferes with his 
normal employability.

(c)  Describe any neurological 
impairment resulting from the cervical 
spinal disability.

(d)  State the length of the length of 
time during the past twelve months that 
the Veteran has had incapacitating 
episodes due to the spinal disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.

5.  Schedule the Veteran for VA 
examinations to determine the nature and 
etiology of any current bilateral ankle, 
coccyx, upper and low back, bilateral 
knee, right hip, and bilateral Achilles 
tendonitis disabilities.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with the November 2004 VA 
examination.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

	(a)  Diagnose any current bilateral 
ankle disability.

Is it as likely as not (50 percent 
probability or more) that any 
bilateral ankle disability was 
incurred in or aggravated by the 
Veteran's service, to include an 
August 1994 left ankle injury and 
complaints of pain?

	(b)  Diagnose any current coccyx 
disability.

Is it as likely as not (50 percent 
probability or more) that any 
coccyx disability was incurred in 
or aggravated by the Veteran's 
service?

(c)  Diagnose any current upper and low 
back disabilities.

(1)  Is it as likely as not (50 
percent probability or more) that 
any current upper and low back 
disabilities were incurred in or 
aggravated during the Veteran's 
service?

The service medical records show 
that the Veteran has scoliosis.  
The examiner should provide the 
following information:

(2)  Is it as likely as not (50 
percent probability or more) that 
the Veteran's scoliosis is a 
congenital or developmental 
defect?

(3)  Is there clear and 
unmistakable evidence that any 
upper or low back disability, 
including scoliosis, pre-existed 
the Veteran's service?

If so, is it as likely as not 
(50 percent probability or 
more) that any pre-existing 
upper or low back disability, 
including scoliosis, was 
aggravated (permanently 
increased in severity beyond 
the natural progression of 
the disease) during the 
Veteran's service?

		(d)  Diagnose any current right shoulder 
disability.

Is it as likely as not (50 percent 
probability or more) that any 
current right shoulder disability 
was incurred in or aggravated 
during the Veteran's service?
		(e)  Diagnose any current bilateral knee 
disability.

Is it as likely as not (50 percent 
probability or more) that any 
current bilateral knee disability 
was incurred in or aggravated 
during the Veteran's service?

		(f)  Diagnose any current right hip disability.

Is it as likely as not (50 percent 
probability or more) that any 
current right hip disability was 
incurred in or aggravated during 
the Veteran's service?

		(g)  Diagnose any current bilateral Achilles 
tendonitis.

Is it as likely as not (50 percent 
probability or more) that any 
current bilateral Achilles 
tendonitis was incurred in or 
aggravated during the Veteran's 
service?

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with the 
November 2004 VA examination.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

	(a)  Diagnose any current bilateral 
hearing loss.

(b)  Is it as likely as not (50 percent 
probability or more) that any current 
bilateral hearing loss was incurred in 
or aggravated during the Veteran's 
service?  Please discuss the audiology 
examination dated in June 1991, which 
indicates an early warning for 
decreased hearing, and October 1999 
which indicated routine noise exposure?

7.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current dental disability.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with the November 
2004 VA examination.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

    (a)  Diagnose any current dental 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any current 
dental disability was incurred in or 
aggravated during the Veteran's 
service, including a chipped front 
tooth he sustained from being hit in 
the mouth by a weapon in May 2000?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 


Veterans Claims for development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

